Smith, C. J.,
delivered the opinion of the court.
Appellees filed their petition in the court below praying for the issuance of a writ of mandamus directing appellant to condemn, in accordance with the provisions of chapter 43 of the Code of 1906, certain lands alleged to be owned by them, and to have been taken possession of by appellant. Appellant demurred to this petition, and upon its demurrer being overruled, declined to plead further, whereupon a judgment was entered in accordance with the prayer of the petition.
Since section 1 of chapter 270 of the Laws of 1914, authorizes drainage districts created thereunder to exercise a right of eminent domain in a manner different from that provided by chapter 43 of the Code of 1906, this judgment mhst be reversed unless this provision of the first-named statute is void.
Appellees’ first objection to this statute is that it violates section 31 of our Constitution, which provides that the right of trial by jury shall remain inviolate. This objection has been ruled against appellees, by Railroad Co. v. Drake, 60 Miss. 621, and Aldridge v. Drainage District, 64 South, 377.
The second objection is that it violates section 17 of the Constitution, in that it does not require payment of the damage awarded direct to the owner of the land, *440hut permits it to he paid to the chancery clerk. This objection has been ruled against appellees, and we think correctly, by Consumers’ Gas & Trust Co. v. Harless, 131 Ind. 446, 29 N. E. 1062, 15 L. R. A. 505, and Cincinnati R. Co. v. Wabash R. Co., 162 Ind. 303, 70 N. E. 256.
The third objection to this statute is that it violates paragraph “r” of section 90 of our Constitution, which provides that:
“The legislature shall not pass local, private, or special laws in any of the following enumerated cases, but such matters shall be provided for only by general laws, viz.: . . . (r) Conferring the power to exercise the right of eminent domain, or granting to any person, corporation, or association the right to lay down railroad tracks or street car tracks in any other manner than that prescribed by general law. ’ ’
According to the contention of appellees, this paragraph of section 90, in so far as it relates to the matter here under consideration, should be read as follows: “Conferring the power to exercise the right of eminent domain in any other manner than that prescribed by general law.” On the other hand, appellant’s counsel contend that the words “in any other manner than that prescribed by law” do not qualify the words “conferring the power to exercise the right of eminent domain,” but qualify only the words “granting to any person, corporation, or association the right to lay down railroad tracks or street car tracks,” and that the paragraph should read, in so far as the matter here under consideration is concerned, as if written ‘ ‘ conferring the power to exercise the right of eminent domain.”
A majority of the court are of the opinion that appellant’s contention is correct, but the writer hereof has reached no satisfactory conclusion relative thereto. All of us, however, agree that, even conceding for the sake of the argument that the paragraph should be read as contended by appellee, the same result, in so far as the *441case at bar is concerned, will be reached. We will therefore, for the purposes of this discussion, so read the paragraph. As thus read, we think it means, not that one method only for the exercise of the right of eminent domain can be provided, and that this one method must be provided by one general law, but simply that no method for the exercise of the right of eminent domain shall be provided except by a general law. As many methods for the exercise of this right may be provided as the legislature may desire, provided only that each method is set forth in a general law. This has been the interpretation upon which the legislature has acted heretofore, as evidenced by sections 1854, 2826, 3280, and 4402 of the Code, and should not be departed from unless manifestly wrong. It follows therefore that, if the statute here under consideration is a “general law” within the meaning of that term as used in the Constitution, it is valid.
“A law is ‘general’ in the constitutional sense, which applies to and operates uniformly upon all members of any class of persons, places, or things requiring legislation peculiar to itself in matters covered by the law; while a ‘special law’ is one which relates and applies to particular members of a class, either particularized by the express terms of the act or separated by any method of selection from the whole class to which the law might but for such limitation be applicable. State v. Cooley, 56 Minn. 540, 58 N. W. 150; 1 Sutherland, Stat. Constr. 196.”
“Hence, if the object of a law have characteristics so distinct as reasonably to form for the purpose legislated upon a class by itself, the law is general, notwithstanding it operates upon a single object only; for a law is not general because it operates upon every person in the state, but because every person that can be brought within its predicament becomes subject to its operation. Budd v. Hancock, 66 N. J. Law, 133, 48 Atl. 1023; 1 Sutherland, Stat. Constr. 196.”
*442“'Legislation for a class distinguished from a general subject is not special but general, and classification is a legislative question, subject to judicial revision only so far as to see that it is founded on real distinctions in the subjects classified, and not- on artificial or irrelevant ones used for the purpose of evading the constitutional prohibition. If the distinctions are genuine, the courts cannot declare the classification void, though they may not consider it to be on a sound basis. The test is, not wisdom, but g'ood faith in the classification. Seabolt v. Commissioners, 187 Pa. 318, 41 Atl. 22; 1 Sutherland, Stat. Constr. 203.”
By this statute all drainage districts are put into a class by themselves, and permitted to exercise the right of eminent domain in the manner therein provided. The object to be accomplished by the formation of drainage districts furnishes the basis for a real distinction between them and other corporations or bodies desiring to exercise the right of eminent domain, and therefore such a classification must be upheld by the courts, and a law which embraces within its terms all of such a class is a general and not a special law.
It is true that this statute only specifically confers power to exercise the right of eminent domain in the manner here under consideration upon drainage districts to be formed in accordance with its terms, but it is also true that this statute simply amends two of the sections of chapter 196 of the Laws of 1912, which last-named statute, section 20 thereof, provides a method by which all drainage districts may come under its provisions. This being true, we think that it can be said that the statute, in so far as the question here under consideration is concerned, applies to all drainage districts, and it will not be necessary for us to determine whether or not the statute would be valid had it restricted its eminent domain provisons to drainage districts created under it.

Reversed and remanded.